Citation Nr: 0324899	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, secondary to service-connected disabilities of 
the spine.  

2.  Entitlement to service connection for a right hip 
disability, secondary to service-connected disabilities of 
the spine.  

3.  Entitlement to service connection for a left hip 
disability, secondary to service-connected disabilities of 
the spine.  

4.  Entitlement to service connection for a bilateral ankle 
disability, secondary to service-connected disabilities of 
the spine.  

5.  Entitlement to service connection for a bilateral leg 
disability, secondary to service-connected disabilities of 
the spine.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1960 
to December 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.  

In an October 2002 decision, the Board granted the 
appellant's claim of entitlement to service connection for 
traumatic arthritis and ankylosing spondylitis of the spine.  
In the same decision, the Board denied the appellant's claim 
of entitlement to service connection for rheumatoid 
arthritis.  

(The issues of entitlement to service connection for left 
hip, bilateral ankle, and bilateral leg disabilities, as 
secondary to service-connected disabilities of the spine, 
will be discussed in the REMAND portion of this decision.)


FINDINGS OF FACT

1.  It is as likely as not that the appellant's arthritis of 
the right knee was caused or made worse by his service-
connected disabilities of the spine.  

2.  It is as likely as not that the appellant's arthritis of 
the left knee was caused or made worse by his service-
connected disabilities of the spine.

3.  It is as likely as not that the appellant's arthritis of 
the right hip was caused or made worse by his service-
connected disabilities of the spine.


CONCLUSIONS OF LAW

1.  Service connection for arthritis of the right knee 
secondary to service-connected disabilities of the spine is 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 
(2002).  

2.  Service connection for arthritis of the left knee 
secondary to service-connected disabilities of the spine is 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 
(2002).

3.  Service connection for arthritis of the right hip 
secondary to service-connected disabilities of the spine is 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a March 1967 rating action, the RO granted he appellant's 
claim of entitlement to service connection for chronic lumbar 
and right sacroiliac strain.  At that time, the RO determined 
that the appellant's chronic lumbar and right sacroiliac 
strain was related to in-service back injuries.  The RO 
assigned a 10 percent rating for the appellant's service-
connected lumbar and right sacroiliac strain.  

In a private medical statement and accompanying examination 
report from S.L.K., M.D., dated in July 1999, Dr. K. noted 
that she had examined the appellant for complaints of 
arthritis.  The appellant stated that at present, he had 
occasional swelling in his knees and proximal interphalangeal 
(PIP) joints.  Upon physical examination, there was no 
synovitis, soft tissue swelling, or joint deformity noted.  
X-rays of the appellant's right hip were interpreted as 
showing some moderate narrowing of the sacroiliac joints, 
bilaterally.  

In a private medical statement from B.V.B., M.D., dated in 
August 1999, Dr. B. indicated that the appellant had recently 
been diagnosed with ankylosing spondylitis.  Dr. B. opined 
that it was likely that the appellant's ankylosing 
spondylitis was the cause of his hip and leg problems, and 
possibly knee and ankle problems.  

In October 2001, the appellant underwent a VA examination.  
At that time, he stated that he had chronic back pain.  The 
appellant indicated that at times, the pain would shoot into 
his hips, and that he also had chronic pain in his knees.  
Following the physical examination, the examining physician 
opined that the appellant had mild early degeneration of his 
hips consistent with osteoarthritis.  According to the 
examiner, it was less likely than not that the appellant's 
arthritis of the hips was secondary to the service-connected 
low back condition.  The examiner further opined that the 
appellant did not have chronic disabilities of the knees.  
According to the examiner, the current examination showed a 
benign knee examination.  The examiner concluded that it was 
less likely than not that the appellant's knee condition was 
secondary to his service-connected low back condition.  

By an October 2002 decision, the Board granted the 
appellant's claim of entitlement to service connection for 
traumatic arthritis and ankylosing spondylitis of the spine.  

In a private medical statement from T.J.D., M.D., Chief, 
Division of Rheumatology, Internal Medicine Department, 
Wright State University School of Medicine, dated in December 
2002, Dr. D. stated that the appellant had severe limitation 
of motion of the spine.  Dr. D. indicated that the 
appellant's thoracic spine was fixed in extreme kyphosis, 
which necessitated maximal cervical extension in order to 
achieve simple horizontal gaze.  According to Dr. D., in 
addition to the appellant's limitations referenced above 
regarding the spine, the appellant also had degenerative 
disease of the knees and hips.  It was Dr. D.'s opinion that 
it was probable, and even likely, that those problems were 
related to injuries dating back to 1959 (in reference to the 
appellant's in-service back injuries).  According to Dr. D., 
the appellant's arthritic conditions, involving the knees, 
hips, and spine, were likely due to injuries he sustained as 
far back as 1959.  

In January 2003, the appellant underwent a VA examination.  
At that time, the examining physician stated that the 
appellant had a history of ankylosing spondylitis and had 
gone on to develop typical physical manifestations.  The 
examiner noted that the appellant was currently complaining 
of increasing discomfort in both lower extremities.  The 
examiner reported that according to the appellant, in 1981, 
he was diagnosed with osteoarthritis and since that time, it 
had gotten significantly worse.  The appellant stated that 
his pain was primarily localized in the hips and the knees.  

Upon physical examination, in regard to the appellant's right 
hip, he was able to forward flex to 100 degrees, extend to 30 
degrees, abduct to 50 degrees, internally rotate to 10 
degrees, and externally rotated to 60 degrees.  There was no 
crepitus noted throughout the hip range of motion, and he was 
tender at the extremes.  In regard to the appellant's knee 
examination, he was able to fully extend to 5 degrees of 
hyperextension, and flex to 135 degrees.  He had stable 
collateral cruciate ligaments bilaterally, and there were no 
effusions.  The appellant had negative Lachman's, 
bilaterally, and negative anterior drawer.  McMurray's test 
was negative.  He had trace nodules on the anterior left 
knee, which were nontender.  The impression was inflammatory 
arthritis affecting the lower extremities with diffuse joint 
complaints.  The examiner stated that the appellant had been 
diagnosed in the past with ankylosing spondylitis, as well as 
a nonspecific inflammatory arthritis, in conjunction with his 
mild, but increasing osteoarthritis.  According to the 
examiner, the appellant's current level of disability was 
moderate to severe, the "majority of which [was] 
attributable to his spine disorder."  The examiner reported 
that the appellant's lower extremity discomfort was 
consistent with his diagnosis of inflammatory arthritis.  It 
was the examiner's opinion that the appellant's inflammatory 
arthritis was likely in some way related to the actual change 
in his gait pattern, as well as his positional pattern 
secondary to his spine.  It was also the examiner's opinion 
that the appellant's discomfort in his lower extremities, 
hips, knees, and ankles was as equally likely secondary to 
his underlying inflammatory arthritis.  In either case, the 
examiner opined that it seemed more likely than not that the 
appellant's current level of disability was secondary to his 
service-connected diagnosis of ankylosing spondylitis and the 
clinical manifestations of such.  

At the appellant's January 2003 VA examination, the appellant 
had x-rays taken of his knees.  The x-rays were interpreted 
as showing mild medial compartmental narrowing.  The 
impression was symmetric arthritic changes, radiographically, 
mild as described above.  The appellant also had an x-ray 
taken of his right hip.  The x-ray was interpreted as showing 
mild arthritic changes of the right hip.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by a service-connected disability or (b) aggravated by 
a service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) (en banc).  

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the instant case, the Board recognizes that the evidence 
of record reflects discrepancies in the medical opinions 
regarding the question of whether the appellant's claimed 
bilateral knee and right hip disabilities were caused or 
aggravated by his service-connected disabilities of the 
spine.  In the appellant's October 2001 VA examination, in 
regard to the appellant's right hip, the examiner diagnosed 
the appellant with osteoarthritis of the right hip and opined 
that it was less likely than not that the appellant's 
arthritis of the right hip was secondary to the service-
connected low back condition.  In addition, the examiner also 
concluded that the appellant did not currently have a 
bilateral knee disability.  However, the Board notes that in 
the appellant's most recent VA examination, dated in January 
2003, x-rays were interpreted as showing arthritis in the 
appellant's knees and right hip, and following the physical 
examination, the examiner diagnosed the appellant with 
inflammatory arthritis affecting the lower extremities with 
diffuse joint complaints.  The examiner also opined that it 
was more likely than not that the appellant's arthritis of 
his knees and right hip were secondary to his service-
connected diagnosis of ankylosing spondylitis of the spine.  

The Board further recognizes the private medical statement 
from Dr. D., dated in December 2002.  However, the Board 
notes that in the December 2002 statement, Dr. D. relates the 
appellant's degenerative disease of the knees and right hip 
to the appellant's in-service back injuries, and thus appears 
to be addressing the question of whether the appellant's 
arthritis of the knees and right hip are related to his 
period of military service on a direct basis rather than on a 
secondary basis.  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. 
§ 5107(b) (West 2002), in order for a claimant to prevail, 
there need not be a preponderance of the evidence in the 
veteran's favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  In the instant case, the Board concludes that 
the medical opinion from the appellant's January 2003 VA 
examination is not speculative and demonstrates more than a 
remote possibility of a connection between the appellant's 
bilateral knee and right hip disabilities, currently 
diagnosed as arthritis of the knees and right hip, and his 
service-connected disabilities of the spine.  In light of the 
above, the medical evidence is at least in equipoise vis-à-
vis the question of whether the appellant's bilateral knee 
and right hip disabilities were caused or aggravated by his 
service-connected disabilities of the spine.  Therefore, the 
benefit of the doubt is resolved in the appellant's favor by 
finding that his current arthritis of the right knee, left 
knee, and right hip is secondary to his service-connected 
disabilities of the spine.  


ORDER

Entitlement to service connection for arthritis of the right 
knee secondary to service-connected disabilities of the spine 
is granted.  

Entitlement to service connection for arthritis of the left 
knee secondary to service-connected disabilities of the spine 
is granted.

Entitlement to service connection for arthritis of the right 
hip secondary to service-connected disabilities of the spine 
is granted.




REMAND

In October 2002, the Board undertook additional evidentiary 
development with respect to the issues of entitlement to 
service connection for left hip, bilateral ankle, and 
bilateral leg disabilities, secondary to service-connected 
disabilities of the spine, pursuant to authority granted by 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  The development actions 
requested by the Board have resulted in the acquisition of a 
private medical statement from Dr. D., dated in December 
2002, and a VA medical examination report, dated in January 
2003.

Despite the Board's efforts to develop additional evidence in 
this case, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to provide 
the notice required by 38 U.S.C. [§ ] 5103(a)" and providing 
for "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b) (West 
2002), which allows a claimant one year to submit evidence.  

In the instant case, given the receipt of additional 
evidence, a remand of the case for adjudication by the RO is 
required comply with the holding in DAV.  In addition, the 
Board notes that the RO has not provided the appellant with 
the notice to which he is entitled under 38 U.S.C.A. 
§ 5103(a).  DAV, supra.

The Board also notes that in the October 2002 request for 
additional development, the Board requested that the 
appellant be afforded an orthopedic examination to determine 
the nature and etiology of any hip, ankle, or leg disability.  
After a review of the examination findings and the entire 
evidence of record, it was requested that the examiner 
determine whether the appellant had a hip, ankle, or leg 
disability, separate and distinct from his service-connected 
lumbar and right sacro-iliac strain, and traumatic 
arthritis/ankylosing spondylitis of the spine, and for each 
diagnosed disability affecting any of those areas, the 
examiner was asked to state whether the separately diagnosed 
disorder was either caused or made worse by the appellant's 
service-connected lumbar and right sacro-iliac strain, and 
traumatic arthritis and ankylosing spondylitis of the spine.  

In January 2003, the appellant underwent a VA examination.  
At that time, x-rays were taken of the appellant's ankles.  
The x-rays were interpreted as showing evidence of prior 
surgery related to the soft tissues, suspect vascular 
procedure of the distal left foreleg medially.  Osseous 
structures, joint spaces, and soft tissues were further 
notable for extensive arterial calcification.  The impression 
was that the study was notable for findings consistent with 
vascularization.  In addition, x-rays were also taken of the 
appellant's left hip.  However, according to the radiographic 
report, two views of the left hip failed to include the 
superior acetabulum and cephalad aspect to the femoral head 
in their completeness.  Generalized demineralization was 
noted.  The impression was of an incomplete characterization 
of the left hip.  

In the appellant's January 2003 VA examination report, 
although it appears that the examiner diagnosed the appellant 
with arthritis of his left hip and ankles, the Board notes 
that the x-rays taken at the time of the appellant's January 
2003 VA examination did not show arthritis in the appellant's 
ankles, and showed an incomplete x-ray regarding the 
appellant's left hip.  In addition, the Board also observes 
that the examiner did not address the question of whether the 
appellant's diagnosed arterial calcification of the ankles 
was related to his service-connected disabilities of the 
spine.  Moreover, the Board notes that although the examiner 
discussed the appellant's diagnosed ankylosing spondylitis in 
relation to his legs, the examiner did not specifically 
determine whether the appellant currently had a leg 
disability distinct from the arthritis already diagnosed.  
Thus, in light of the above, the Board is of the opinion that 
a VA examination, as specified in greater detail below, 
should be performed in order to determine the nature and 
etiology of any current left hip disability, ankle 
disability, and/or leg disability.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims, if any, and of 
the time period for response.  
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded an orthopedic examination to 
determine the nature and etiology of any 
left hip, ankle, or leg disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should specifically review the January 
2003 VA examination report, including the 
attached x-ray reports.  All necessary 
special studies or tests are to be 
accomplished, to specifically include x-
rays.  After a review of the examination 
findings and the entire evidence of 
record, it is requested that the examiner 
determine whether the appellant has a 
left hip, ankle, or leg disability 
separate and distinct from his service-
connected lumbar and right sacro-iliac 
strain, and traumatic 
arthritis/ankylosing spondylitis of the 
spine.  For each diagnosed disability, or 
disability shown on x-ray, affecting any 
of these areas, the examiner should state 
whether the separately diagnosed disorder 
was either caused or made worse by the 
appellant's service-connected lumbar and 
right sacro-iliac strain and traumatic 
arthritis and ankylosing spondylitis of 
the spine, or arthritis of the knees and 
right hip.  If no disabilities are found, 
or no link to the appellant's service-
connected disabilities, such findings and 
conclusions should be affirmatively 
stated and explained.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.   

5.  Then, the RO should review and re-
adjudicate the claims.  If any such 
action does not resolve the claim to the 
appellant's satisfaction, the RO should 
issue the appellant and his 
representative a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



